The appellant has filed a lengthy argument which he denominates a motion for rehearing in this case. Because of the penalty inflicted, we have given full consideration to the motion. Nothing new is presented. No force has been added to the argument heretofore made and, in our view, the original opinion clearly and faithfully follows the record of the case and the applicable law. We see no reason why we should restate the opinion and we are unable to add to it. We are bound by the record, as it is presented to us, and no argument, however eloquent, which is not based on the facts within the record as it comes to us, will be of any assistance to this court in reaching its conclusion.
The appellant's motion for rehearing is overruled.